DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a shaft (2, 2’) having an insulating insert (8, 8’) made of an electrically non-conductive material at its distal end (7), where the insulating insert (8, 8’) has at its exposed, distal end …” therein. This portion of the claim highlight two instances of numerous uses of the possessive reference of “its” that renders the scope of the claim as indefinite. Specifically, the use of “its” as set forth throughout claim 1 renders the scope of the claim as indefinite because it is unclear in each instance what the term “its” is referring to 
Again, regarding claim 1, the claim recites in line 4 of “its exposed, distal end” therein. The limitation of “exposed” fails to have proper antecedent basis in the claims as the distal end has not been set forth as being “exposed” in claim 1. Appropriate correction is required.
Again, regarding claim 1, the claim recites “arranged in a vertical direction below its longitudinal axis (33), for a longitudinally displaceable cutting electrode”. As presently recited, it is at most unclear as to what the possessive of “its” is referring to when describing the longitudinal axis. Additionally, it is unclear what area, structure or portion of the resectoscope is being described as “for a longitudinally displaceable cutting electrode” Appropriate correction is required. 
Again, regarding claim 1, the claim recites the limitation of “the active cutting electrode (4)” therein. This limitation fails to have proper antecedent basis in the claims as the claim has only previously set forth “a longitudinally displaceable cutting electrode”. The Examiner respectfully suggests that Applicant amend the recitation in line 6 of the claim to read as “a longitudinally displaceable active cutting electrode” to correct the issue. Appropriate correction is required.
Again, regarding claim 1, the claim recites the limitations of “the outside” and “the inside” with respect to the “area of the passive neutral electrode”. Each limitation fails to have proper antecedent basis as the claim has failed to establish any “outside” or “inside” with respect to any portion or portions of the resectoscope. Appropriate correction is required.
Again, regarding claim 1, the claim recites “vertical direction” in line 5 and then further recites “vertical direction” in line 23 of the claim. As presently recited, it is unclear if each of these recitations is directed to the same vertical direction or differing vertical directions. The scope of the claim is indefinite because the structural relationship between the various portions of the claim is unable to be determined.
Again, regarding claim 1, the claim recites “its inside wall” in line 3 on page 16. This limitation fails to have proper antecedent basis in the claims. The claim has failed to establish that the insulating insert inherently has an inside wall to provide basis of “its inside wall”. Appropriate correction is required.
Again, regarding claim 1, the claim recites “are in metallic contact with one adjacent contact tube (24) each of a fork (26) having two parallel electrically conductive contact tubes (24) and opening a cutting loop (25) of the cutting electrode (4), and that the electrically conductive contact tubes (24) are electrically isolated from the fork (26)”. As presently recited, the Examiner is unable to determine the scope of the claim given that the language used to describe the contact tube(s), cutting loop, and fork is unclear and confusing thereby leaving question to as to the structural and functional requirements of the claim. Specifically, it is unclear is both conductive contact surfaces of the neutral electrode are in contact with a single contact tube of the two tubes, or if each contact surface is in metallic contact with a respective one 
Claims 2-14 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 3, the claim recites the limitation of “an inserted optical unit (6) and exposing the insulating layer (29) below” therein. As presently recited, it is unclear to the Examiner if the noted language is method-like language in an apparatus claim or, alternatively, directed to a structural/functional recitation of the resectoscope. The scope of the claim is, therefore, indefinite given that one of ordinary skill would not be reasonably apprised if infringement of the claim would occur when a resectoscope capable of having an optical unit being inserted is provided, or only once the optical unit is actively inserted and the insulating layer exposed. Claims 4 and 5 are rejected due to its dependency on claim 3. Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794